Title: To George Washington from Oliver Wolcott, Jr., 5 July 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Sir,
          Treasury Department July 5. 1796.
        
        I have the honor to represent to the President that the preparatory arrangements for the sale of the Lands remaining unsold in the seven ranges of townships in the No. Western territory, are already compleated.
        George Wallace Esqr. on enquiry appears to be a suitable character for the trust of superintending the sales at Pittsburgh in conjunction with the Governor or secretary of the North Western territory; and Thomas Butler or Genl John Nevill can either of them give the necessary security as receivers of money on public account—& either of them are in other respects unexceptionable, so far as has come to my knowledge. The appointment of General Nevill will perhaps be most economical, as he is already in the public service, & ought to be satisfyed with a slight acknowledgement for this extra service.
        The Secretary of State has doubtless informed the President that Mr DeWitt has declined the office of Surveyor General. No information is possessed by me of any characters other than have been already mentioned to the President. I have the honor to be &c.
        
          Oliver Wolcott Jr
        
      